Morton, C. J.
The St. of 1870, c. 392, § 3, provided that any person who shall have enlisted in the naval or military service of the United States as a part of the quota of any city or town in this Commonwealth during the recent civil war, and who shall have continued in such service for a term not less than one year, “shall be deemed thereby to have acquired a settlement in such city or town.”
Under this statute, Dennis Lowney, the pauper for whose support this suit is brought, undoubtedly acquired a settlement in Warwick. The plaintiff contends that this settlement was acquired in 1870; and that it cannot be lost or defeated, unless *520the pauper has since 1870 acquired a new settlement in some of the modes pointed out by the statutes. This argument is based upon an erroneous construction of the statute. The pauper to whom it applies is to be “deemed to have acquired a settlement ” by his service for a term not less than one year as a part of the quota of the town. The settlement conferred upon him is not a settlement acquired at the time of the passage of the statute, but, by virtue of the retroactive force of the statute, is to be treated in all respects as a settlement acquired by him at the expiration of his service for a term not less than a year. Worcester v. Springfield, 127 Mass. 540.
The pauper in this case, therefore, is to be regarded as having acquired a settlement in Warwick, either in December 1865, or in August 1866, to ,the same effect, for most if not all purposes, as if he had then gained a settlement by laws then in force. There is nothing in the statutes to prevent his changing this settlement and acquiring a new one in any of the modes provided by law. The St. of 1870 was not intended to repeal or change the existing laws allowing a person to gain a new settlement by residing in any town and paying taxes for the requisite time. It was intended for the benefit of the soldier, and not to disable him from gaining a settlement after he left the service in any of the modes provided by statute, as any other person might. It is more in harmony with the whole system of our pauper laws to hold that the pauper, by residing in Boston from June 1868 to January 1879, and by paying for six years during that time taxes assessed upon his poll or estate, thereby acquired a new settlement in Boston. Gen. Sts. e. 69, § 1, cl. 12. It follows that this action cannot be maintained.

Judgment for the defendant.